FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 15, 2021

                                    No. 04-20-00609-CV

                                OPUS AE GROUP, L.L.C.,
                                      Appellant

                                              v.

                                    AKF GROUP, LLC,
                                        Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-10826
                           Honorable Aaron Haas, Judge Presiding


                                       ORDER
      The third agreed motion for an extension of time for appellant to file a response to our
show cause order and a brief is GRANTED. Appellant’s response and brief are due on or before
June 23, 2021.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court